Citation Nr: 0615053	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-17 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Jeany Mark, Esq.

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.

In July 2004, the Board remanded the case to the RO for 
evidentiary development which was subsequently accomplished.  

In March 2005, the Board promulgated a decision denying 
service connection for bilateral hearing loss and tinnitus.  
On appeal of the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), the Court in an order 
in December 2005 granted the Joint Motion for Remand to the 
Board.

To comply with the Court's order, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

REMAND

In the Joint Motion for Remand to the Board granted by the 
Court, the parties agreed that VA should obtain a nexus 
opinion and a VA audiological examination should the evidence 
developed since the Board's decision in March 2005 remain 
insufficient to evaluate the claim.  

Service personnel records show that between May 1968 and 
about March 1969 the veteran received basic training in field 
artillery at Fort Sill, Oklahoma, and he was missile launch 
helper.

On VA audiology examination in August 2004, the audiologist 
reported that because the veteran was unable to follow test 
instructions the threshold values were not a valid, reliable 
indicator of his best hearing abilities. 

The evidence of record since March 2005 consists of two 
private audiological evaluations in April 2006.  In one, the 
audiologist expressed the opinion that based on the veteran's 
history it was at least as likely as not that exposure to 
loud noise from military service contributed to the hearing 
loss in both ears.  In the other, the audiologist expressed 
the opinion that it was more likely than not that the 
veteran's noise exposure during his military service was the 
cause of his hearing loss and that tinnitus was a direct 
result of his military service. 

As the evidence of record is insufficient to resolve the 
conflict in the record and in compliance with the Joint 
Motion, under the duty to assist, the case is REMANDED for 
the following action:

1. At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of 
the ratings for the claimed disabilities 
and the effective date provisions for a 
claim of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. Schedule the veteran for a VA 
audiological evaluation to determine 
whether the veteran has bilateral 
hearing loss and tinnitus, and if so, 
whether the bilateral hearing loss and 
tinnitus are related to service.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
is asked to express an opinion as to 
whether it is at least as likely as not 
that the current hearing loss and 
tinnitus are etiologically related to 
the noise exposure during service. In 
formulating the opinion, the examiner 
is to consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

Also, the examiner is asked to comment 
on: 

a) The clinical significance that 
during service, the veteran 
trained and had duties as an 
artilleryman for about 11 months, 
and after service, he worked as a 
carpenter for fifteen years; and, 

b) The audiology evaluations that 
were conducted in April 2006. 

3. After the above development has been 
completed, re-adjudicate the claims. If 
any benefit sought on appeal remains 
denied, provide the veteran and counsel 
with supplemental statement of the case 
and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





